ACCEPTED
                                                                                         05-15-00483-CV
                                                                              FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                   9/11/2015 11:06:39 AM
                                                                                              LISA MATZ
                                                                                                  CLERK

                         No. 05-15-00483-CV
   _____________________________________________________________
                                                          FILED IN
                                                   5th COURT OF APPEALS
                     IN THE COURT OF APPEALS            DALLAS, TEXAS
            FOR THE FIFTH JUDICIAL DISTRICT OF TEXAS
                                                   9/11/2015 11:06:39 AM
                          DALLAS, TEXAS                   LISA MATZ
                                                            Clerk
_______________ ______________________________________ ____________

                               CITY OF DALLAS

                                                              Appellant

                                           v.

                                NANCY BEGGS

                                                  Appellees
__________________ _______________________________________ ________

    Appeal from the 298th Judicial District Court of Dallas County, Texas
                        Cause No. DC-11-14997-M
__________________ _______________________________________ ________

  APPELLEE’S SECOND UNOPPOSED MOTION FOR EXTENSION OF
                       TIME TO FILE BRIEF
 _________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellee Nancy Beggs (“Appellee”) respectfully requests the Court to

extend the time to file the Brief of Appellee in this appeal and, in support hereof,

respectfully shows the Court as follows:

      1.    Appellant is the City of Dallas and Appellee is Nancy Beggs.

      2.    After two unopposed extensions of time, Appellant filed its Brief and

Appendix on July 13, 2015.
       3.      Appellee hereby requests an extension of time of until October 14,

2015 to file its Brief.

       4.      The parties are currently in settlement negotiations and wish to use

any extra time in an effort to resolve this dispute.

       5.      Under Rule 38.6 of the Texas Rule of Appellate Procedure, the Court

may extend the time for filing a brief and may postpone submission of the case.

Tex. R. App. P. 38.6(d). No procedural rule limits the time within which to file a

motion to extend. A motion to extend the time to file a brief “may be filed before

or after the date a brief is due.” Id.

       6.      For these reasons, Appellee requests that this Court set October 14,

2015 as the due date for the Brief of Appellee.

                                             Respectfully submitted,

                                             __/s/ Spencer P. Browne______________
                                             SPENCER P. BROWNE
                                             Texas Bar No. 24040589
                                             REYES | BROWNE | REILLEY
                                             5950 Berkshire Lane, Suite 410
                                             Dallas, Texas 75225
                                             Telephone: (214) 526-7900
                                             Facsimile: (214) 526-7910
                                             spencer@reyeslaw.com

                                             AND




APPELLEE’S FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF           PAGE 2
 
                                             KIRK PITTARD
                                             STATE BAR NO. 24010313
                                             KPITTARD@TEXASAPPEALS.COM
                                             MORGAN A. MCPHEETERS
                                             STATE BAR NO. 24081279
                                             MMCPHEETERS@TEXASAPPEALS.COM
                                             KELLY, DURHAM & PITTARD, LLP
                                             PO BOX 224626
                                             DALLAS, TX 75222
                                             TELEPHONE: 214.946.8000
                                             FACSIMILE: 214.946.8433

                                             ATTORNEY FOR APPELLEE
                                             NANCY BEGGS




                             CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was electronically filed in
compliance with the Texas Rules of Appellate Procedure and that a copy has been
sent by e-service to counsel for Appellant on this 11th day of September, 2015:

Julie Essenburg
Barbara Rosenberg
Office of the City Attorney of Dallas
1500 Marilla Street, Room 7D North
Dallas, Texas 75201

                                                      /s/ Spencer P. Browne
                                                     SPENCER P. BROWNE




APPELLEE’S FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF         PAGE 3